     Case 2:16-cv-02279-RFB-EJY Document 167 Filed 02/08/21 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA

 3
                                                            Master File No. 2:16-cv-02279-RFB-EJY
 4
         In Re Spectrum Pharmaceuticals, Inc. Securities
 5       Litigation
 6       ________________________________

 7       This Document Relates To: All Actions

 8

 9                 [PROPOSED] ORDER GRANTING LEAD PLAINTIFFS’ MOTION FOR
10                   DISTRIBUTION OF CLASS ACTION SETTLEMENT FUNDS

11
     IT IS HEREBY ORDERED THAT:
12
              1.     Lead Plaintiffs’ Motion for Distribution of Class Action Settlement Funds is
13
     GRANTED.
14
              2.     The funds that are currently in the Net Settlement Fund1 (less any necessary
15

16   amounts to be withheld for payment of potential tax liabilities and related fees and expenses) shall

17   be distributed on a pro rata basis to the Authorized Claimants, identified in Exhibits B-1 and B-2
18   to the Declaration of Josephine Bravata Concerning the Results of the Claims Administration
19
     Process (“Bravata Declaration”). The funds shall be distributed pursuant to the Stipulation and the
20
     Plan of Allocation of the Net Settlement Fund set forth in the Notice of Pendency and Proposed
21
     Settlement of Class Action.
22

23            3.     Any person asserting claims filed after July 8, 2020 or any responses to rejected

24   claims after December 15, 2020, the dates used to finalize the administration by Strategic Claims

25

26

27
     1
       Unless otherwise defined, capitalized terms herein have the same meanings attributed to them in
28   the Stipulation and Agreement of Settlement (“Stipulation”) filed with the Court on December 27,
     2019. (Dkt. No. 145-1).

               [PROPOSED] ORDER GRANTING LEAD PLAINTIFFS’ MOTION FOR DISTRIBUTION OF
                                  CLASS ACTION SETTLEMENT FUNDS
     Case 2:16-cv-02279-RFB-EJY Document 167 Filed 02/08/21 Page 2 of 3


     Services (“SCS”), the Court-appointed Claims Administrator, are finally and forever barred from
 1

 2   asserting such claims.

 3            4.    The Court finds that the administration of the Settlement and proposed distribution

 4   of the Net Settlement Fund comply with the terms of the Stipulation and the Plan of Allocation,
 5   and that all persons involved in the review, verification, calculation, tabulation, or any other aspect
 6
     of the processing of the claims submitted herein, or otherwise involved in the administration or
 7
     taxation of the Settlement Fund or the Net Settlement Fund (including, but not limited to Lead
 8
     Counsel and SCS) are released and discharged from any and all claims arising out of such
 9

10   involvement, and all Class Members are barred from making any further claims against the Net

11   Settlement Fund or the Released Parties beyond the amount allocated to them pursuant to this

12   Order.
13
              5.    The checks for distribution to Authorized Claimants shall bear the notation “CASH
14
     PROMPTLY, VOID AND SUBJECT TO RE-DISTRIBUTION 180 DAYS AFTER ISSUE
15
     DATE.” Lead Counsel and SCS are authorized to locate and/or contact any Authorized Claimant
16
     who has not cashed his, her, or its check within said time.
17

18            6.    Pursuant to Section ¶67 of the Stipulation, “If there is any balance remaining in the

19   Net Settlement Fund (whether by reason of tax refunds, uncashed checks or otherwise) after at
20   least six (6) months from the date of initial distribution of the Net Settlement Fund, Lead Counsel
21
     shall, if feasible and economical, redistribute such balance among Authorized Claimants who have
22
     cashed their checks in an equitable and economic fashion. Any balance that still remains in the
23
     Net Settlement Fund after re-distribution(s), which is not feasible or economical to reallocate, after
24

25   payment of Notice and Administration Expenses, Taxes, and attorneys’ fees and expenses, shall

26   be contributed to non- sectarian, not-for profit charitable organization(s) serving the public

27   interest, designated by Lead Plaintiffs and approved by the Court.” Lead Plaintiffs’ designation of
28

               [PROPOSED] ORDER GRANTING LEAD PLAINTIFFS’ MOTION FOR DISTRIBUTION OF
                                  CLASS ACTION SETTLEMENT FUNDS
     Case 2:16-cv-02279-RFB-EJY Document 167 Filed 02/08/21 Page 3 of 3


     the Southern Nevada Senior Law Program and the Legal Aid Center of Southern Nevada each to
 1

 2   receive half of the balance, if any, is approved.

 3          7.      SCS is hereby ordered to discard paper or hard copies of Proofs of Claims and

 4   supporting documents not less than one (1) year after all distributions of the Net Settlement Fund
 5   to the eligible claimants, and electronic copies of the same not less than three (3) years after all
 6
     distributions of the Net Settlement Fund to the eligible claimants.
 7
            8.      This Court retains jurisdiction over any further application or matter which may
 8
     arise in connection with this action.
 9

10

11

12           February 8
     Dated: _____________,     1
                           202__                          _______________________________
                                                          HON. RICHARD F. BOULWARE, II
13                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

              [PROPOSED] ORDER GRANTING LEAD PLAINTIFFS’ MOTION FOR DISTRIBUTION OF
                                 CLASS ACTION SETTLEMENT FUNDS
